Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 1 of 10 PageID #: 1682




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  DARYL GILBERT,                                        )
                                                        )
                                 Petitioner,            )
                                                        )
                            v.                          )    Case No. 1:19-cv-04847-TWP-DLP
                                                        )
  DUSHAN ZATECKY,                                       )
                                                        )
                                 Respondent.            )

            ORDER DENYING PETITION FOR A WRIT OF HABEAS CORUPUS

          This matter is before the Court on Petitioner Daryl Gilbert's ("Gilbert") Petition for a Writ

  of Habeas Corpus pursuant to 28 U.S.C. § 2254. (Dkt. 2.) Gilbert was convicted of murder and

  unlawful possession of a firearm by a serious violent felon in 2014 in an Indiana state court. He

  argues that his retrial violated the Double Jeopardy Clause of the Fifth Amendment, that his trial

  counsel was ineffective in several respects, and that he was prejudiced by these cumulative errors.

  For the reasons explained below, Gilbert's Petition for a writ of habeas corpus is denied and a

  certificate of appealability will not issue.

                                           I.    BACKGROUND

          Federal habeas review requires the Court to "presume that the state court's factual

  determinations are correct unless the petitioner rebuts the presumption by clear and convincing

  evidence." Perez-Gonzalez v. Lashbrook, 904 F.3d 557, 562 (7th Cir. 2018); see 28 U.S.C.

  § 2254(e)(1). The Indiana Court of Appeals summarized the relevant facts and procedural history

  as follows:

          Sometime in August 2012, Harris, together with [Gilbert] and a third individual,
          purchased drugs from Darrell Newbern ("Newbern") and [Adams]. Newbern and
          Adams lived in separate residences at the corner of Michigan Street and Sherman
          Avenue in Indianapolis.

          About one week later, on August 26, 2012, individuals later identified as Harris and
          Gilbert hired a bootleg taxi that took them to a Valero gas station across the street
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 2 of 10 PageID #: 1683




             from Newbern's and Adams's residences. Newbern had moved from the home two
             days before, and his housemates, Jonathan Weathers ("Weathers") and Shanna Pigg
             ("Pigg") were in the process of moving their own belongings from the home when
             Harris and Gilbert arrived. A number of other individuals were gathered on the
             porch of the home, including several children. Adams was also seated on the porch.
             Gilbert, standing on the side of the street adjacent to the gas station with a pistol in
             his right hand, started yelling at the group, demanding to see Newbern and insisting
             that Newbern had sold him some "bullsh-t dope." (Tr. at 144.) Weathers told Gilbert
             that Newbern had moved away and no longer lived at the residence. He also told
             Gilbert not to shoot at the porch of the home because there were children present.

             Adams, still sitting on the porch, told one of the women to take the children inside.
             He then got up and began to walk toward the street with a cell phone in his left hand
             and his right hand in his pocket. Gilbert recognized Adams as having been involved
             in the drug transaction, saying "you look like the n–––a that sold me that bad dope,"
             raised his pistol, and began to fire at Adams. (Tr. at 191-92.) At that time, Harris,
             who was also present, began to fire his own gun at Adams. Adams ran to evade
             Harris and Gilbert, but was eventually shot twice: once in the head, and once in the
             buttocks. Adams, who was known to carry a small pistol in his front right pocket,
             was found with a pistol near his right hand and a cell phone near his left hand.
             Adams died as a result of the gunshot wound to his head.

             Immediately after this, Harris and Gilbert fled on foot, then called for a ride. Police
             investigating the shooting interviewed several witnesses and, as a result of
             identifications from photographic arrays, arrested Harris and Gilbert.

  Gilbert v. State ("Gilbert II"), 2019 WL 3281186, *1-2 (July 22, 2019) (quoting Harris v. State,

  No. 49A04-1401-CR-45, slip. Op. at 2-3 (Ind. Ct. App. Aug. 25, 2014). 1

             On direct appeal, the Indiana Court of Appeals recited the following procedural history:

             The State charged Gilbert with murder and possession of a firearm by a serious
             violent felon in connection with the shooting death of [Adams]. The case was
             bifurcated. The murder charge was tried to a jury, and Gilbert was tried with his co-
             defendant, [Harris]. The jury deadlocked, so Gilbert and the State both moved for
             a mistrial. The trial court granted the motion and subsequently scheduled a second
             jury trial. [. . . .]

             The second trial began on December 9, 2013. Gilbert and Harris were once again
             tried jointly. [. . . .] The jury determined that Gilbert was guilty of murder. Next,
             the possession charge was tried to the bench, and the court determined that Gilbert
             was guilty. The court sentenced Gilbert accordingly, and this appeal followed.



  1
      Available in the record at Dkt. 8-11.
                                                        2
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 3 of 10 PageID #: 1684




  Id. (quoting Gilbert v. State) ("Gilbert I" at Dkt. 8-5), 2014 WL 4251053, *1 (Ind. Ct. App. Aug.

  28, 2014)).

            In his direct appeal Gilbert raised a state constitutional claim of double jeopardy. The

  Indiana Court of Appeals held that Gilbert had waived his double jeopardy claim because he had

  joined the motion for mistrial rather than objected to it and he had not shown that the mistrial was

  necessitated by the State's conduct. Gilbert I at *1-2. He did not file a timely petition to transfer

  to the Indiana Supreme Court. (Dkt. 8-2 at 3.)

            Gilbert filed a petition for post-conviction relief in state court alleging ineffective

  assistance of trial counsel. The post-conviction court denied the petition and the Indiana Court of

  Appeals affirmed. The Indiana Supreme Court denied transfer. Gilbert filed the instant Petition

  for a writ of habeas corpus on December 9, 2019. The Respondent filed a return to the order to

  show cause. Gilbert did not reply and the time to do so has passed. The Petition is now ripe for

  review.

                                       II.   APPLICABLE LAW

            A federal court may grant habeas relief only if the petitioner demonstrates that he is in

  custody "in violation of the Constitution or laws . . . of the United States." 28 U.S.C. § 2254(a).

  The Antiterrorism and Effective Death Penalty Act of 1996 ("AEDPA") directs how the court must

  consider petitions for habeas relief under § 2254. "In considering habeas corpus petitions

  challenging state court convictions, [the Court's] review is governed (and greatly limited) by

  AEDPA." Dassey v. Dittmann, 877 F.3d 297, 301 (7th Cir. 2017) (en banc) (citation and quotation

  marks omitted). The standards in 28 U.S.C. § 2254(d) were designed to prevent federal habeas

  retrials and to ensure that state-court convictions are given effect to the extent possible under law.

  A federal habeas court cannot grant relief unless the state court's adjudication of a federal claim

  on the merits:
                                                    3
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 4 of 10 PageID #: 1685




         (1) resulted in a decision that was contrary to, or involved an unreasonable
         application of, clearly established Federal law, as determined by the Supreme Court
         of the United States; or

         (2) resulted in a decision that was based on an unreasonable determination of the
         facts in light of the evidence presented in the State court proceeding.

  28 U.S.C. § 2254(d).

         "The decision federal courts look to is the last reasoned state-court decision to decide the

  merits of the case, even if the state's supreme court then denied discretionary review." Dassey,

  877 F.3d at 302.

         Deciding whether a state court's decision 'involved' an unreasonable application of
         federal law or 'was based on' an unreasonable determination of fact requires the
         federal habeas court to train its attention on the particular reasons—both legal and
         factual—why state courts rejected a state prisoner's federal claims, and to give
         appropriate deference to that decision[.]

  Wilson v. Sellers, 138 S. Ct. 1188, 1191-92 (2018) (citation and quotation marks omitted). "This

  is a straightforward inquiry when the last state court to decide a prisoner's federal claim explains

  its decision on the merits in a reasoned opinion." Id. "In that case, a federal habeas court simply

  reviews the specific reasons given by the state court and defers to those reasons if they are

  reasonable." Id.

         "For purposes of § 2254(d)(1), an unreasonable application of federal law is different from

  an incorrect application of federal law." Harrington v. Richter, 562 U.S. 86, 101 (2011). "A state

  court's determination that a claim lacks merit precludes federal habeas relief so long as fairminded

  jurists could disagree on the correctness of the state court's decision." Id. "If this standard is

  difficult to meet, that is because it was meant to be." Id. at 102. "The issue is not whether federal

  judges agree with the state court decision or even whether the state court decision was correct.

  The issue is whether the decision was unreasonably wrong under an objective standard." Dassey,

  877 F.3d at 302. "Put another way, [the Court] ask[s] whether the state court decision 'was so

                                                   4
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 5 of 10 PageID #: 1686




  lacking in justification that there was an error well understood and comprehended in existing law

  beyond any possibility for fairminded disagreement.'" Id. (quoting Richter, 562 U.S. at 103). "The

  bounds of a reasonable application depend on the nature of the relevant rule. The more general

  the rule, the more leeway courts have in reaching outcomes in case-by-case determinations."

  Schmidt v. Foster, 911 F.3d 469, 477 (7th Cir. 2018) (en banc) (citation and quotation marks

  omitted).

         Section 2254(d) is not the only obstacle to habeas relief. A petitioner may procedurally

  default his claim by failing to fairly present it "throughout at least one complete round of state-

  court review, whether on direct appeal of his conviction or in post-conviction proceedings."

  Richardson v. Lemke, 745 F. 3d 258, 268 (7th Cir. 2014). Or a claim may be procedurally defaulted

  if the most recent reasoned state court decision to address the claim rejects it based on "'a state law

  ground that is both independent of the federal question and adequate to support the judgment.'"

  Id. (quoting Kaczmarek v. Rednour, 627 F.3d 586, 591 (7th Cir. 2010)).

                                          III. DISCUSSION

         Gilbert contends that his retrial violated the Double Jeopardy Clause of the Fifth

  Amendment, and his trial counsel was ineffective in several respects, and that he was prejudiced

  by these cumulative errors. The Court will address each contention in turn.

  A.     Double Jeopardy

         Gilbert argues that his retrial violated the Double Jeopardy Clause of the Fifth Amendment.

  The Respondent argues that Gilbert procedurally defaulted this claim because he did not raise a

  federal double jeopardy claim in state court. Procedural default "occurs when a claim could have

  been but was not presented to the state court and cannot, at the time that the federal court reviews

  the habeas petition, be presented to the state court." Resnover v. Pearson, 965 F.2d 1453, 1458

  (7th Cir. 1992). Procedural default can also occur if the state court rejects a federal claim based
                                                    5
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 6 of 10 PageID #: 1687




  on a state procedural rule "that is both independent of the federal question and adequate to support

  the judgment." Clemons v. Pfister, 845 F.3d 816, 819 (7th Cir. 2017) (internal citations omitted).

  Gilbert's claim is procedurally defaulted on both accounts.

         First, he did not raise a federal double jeopardy argument to the Indiana Supreme Court

  (Dkt. 8-2; Dkt. 8-12.) He did argue that retrial violated the Indiana Constitution, but only to the

  Indiana Court of Appeals. He does not acknowledge his procedural default or offer a reason to

  excuse it. See Brown v. Brown, 847 F.3d 502, 509 (7th Cir. 2017).

         Second, the Indiana Court of Appeals held that Gilbert had waived his state constitutional

  double jeopardy claim. Waiver is an adequate and independent state law ground barring review

  by this Court. See Ward v. State, 969 N.E.2d 46, 51 (Ind. 2012) ("Issues available on direct appeal

  but not raised are waived."); Richardson, 745 F. 3d at 271 (waiver is adequate and independent

  state law ground).

         Finally, even if Gilbert had not procedurally defaulted this claim, it would not entitle him

  to relief because a mistrial for a deadlocked jury does not bar retrial. See Renico v. Lett, 559 U.S.

  766, 773–74 (2010).

  B.     Ineffective Assistance of Counsel

         A criminal defendant has a right under the Sixth Amendment to effective assistance of

  counsel. See Strickland v. Washington, 466 U.S. 668, 687 (1984). When reviewing the denial of

  Gilbert's ineffective assistance of counsel claim, the Indiana Court of Appeals correctly stated the

  Strickland standard:

         To prevail on an ineffective assistance of counsel claim, a defendant must
         demonstrate both deficient performance and resulting prejudice. Deficient
         performance is that which falls below an objective standard of reasonableness.
         Prejudice exists when a claimant demonstrates "there is a reasonable probability
         that, but for counsel's unprofessional errors, the result of the proceeding would have
         been different. A reasonable probability is a probability sufficient to undermine
         confidence in the outcome.
                                                   6
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 7 of 10 PageID #: 1688




  Gilbert II at *3 (quoting Strickland, 466 U.S. at 694; citations omitted).

           The Indiana Court of Appeals reasonably applied this standard when it held that trial

  counsel did not perform deficiently by strategically choosing to 1) not seek inclusion of lesser

  offense instructions, 2) not move to strike testimony where defense objections were sustained, 3)

  not further argue a hearsay objection in front of the jury after the arguments had previously been

  denied by the judge, and 4) not object when a witness referred to the photographs in the array

  shown to him by police as "mug shots." Id. at *4-7. Trial counsel's strategic decisions are

  "virtually unchallengeable" when, as here, there is no allegation that the strategy was based on a

  failure to investigate. Strickland, 466 U.S. at 691. Counsel's strategy of avoiding excessive

  objections, particularly when objecting would have called additional attention to testimony that

  was otherwise inconsequential, was reasonable.

           As to counsel's failure to seek instructions for lesser-included offenses, trial counsel

  testified at the post-conviction hearing that Gilbert's theory of self-defense would have been

  weakened, and perhaps contradicted, by the inclusion of lesser-included charges of voluntary

  manslaughter and reckless homicide. 2 (Dkt. 9-7 at 10-11.) Not seeking those instructions was a

  reasonable trial strategy.

           The Indiana Court of Appeals also concluded that trial counsel's failure to object to a

  witness' testimony about being threatened by two men when neither man was identified as Gilbert

  was not deficient performance, and if it was, then it was not prejudicial. The court reasoned that

  the testimony was admissible as evidence of motive if the threat was attributable to Gilbert. And




  2
    Counsel also testified that although Gilbert's file had been lost and counsel had no independent memory of their
  pretrial discussions on lesser-included instructions, it was his practice to ask his clients whether they wanted to pursue
  an all-or-nothing strategy or ask for lesser-included instructions. (Dkt. 9-7 at 9-10.)
                                                              7
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 8 of 10 PageID #: 1689




  if the testimony was that someone other than Gilbert made the threat, then such testimony was not

  prejudicial to him. Gilbert II at *5-6.

         "Because a state trial court’s evidentiary rulings . . . turn on state law, these are matters that

  are usually beyond the scope of federal habeas review." Perruquet v. Briley, 390 F.3d 505, 511

  (7th Cir. 2004). That is the case here. And because the state court held that Gilbert failed to show

  that an objection to this evidence would have been sustained, it was reasonable to conclude that

  counsel's failure to raise a losing objection did not constitute deficient performance. The Seventh

  Circuit has long held that "[c]ounsel is not ineffective for failing to raise meritless claims." Warren

  v. Baenen, 712 F.3d 1090, 1104 (7th Cir. 2013); Stone v. Farley, 86 F.3d 712, 717 (7th Cir. 1996)

  ("Failure to raise a losing argument, whether at trial or on appeal, does not constitute ineffective

  assistance of counsel.").

         The Indiana Court of Appeals' decision on the alleged instances of ineffective assistance

  of counsel was not unreasonable, and Gilbert is not entitled to relief on this ground.

  C.     Cumulative Prejudice

         Finally, the Indiana Court of Appeals held that it did not need to address Gilbert's

  cumulative prejudice argument because the court "conclude[d] that in each instance counsel's

  performance was not deficient or, if in error, did not prejudice the defendant." Gilbert II at *2,

  n.3. While this is not an entirely accurate statement of the law on cumulative prejudice, the Indiana

  Court of Appeals' decision was not unreasonable in this case because it decided each alleged

  instance of ineffective assistance of counsel on the deficient performance prong and found that

  none were actual instances of deficient performance.

         If a court determines that more than one of the petitioner's claims fails due to a lack of

  prejudice, the court must then assess whether the potential prejudice from each of those instances

  combined would reach Strickland's prejudice threshold. See, e.g., Harris v. Thompson, 698 F.3d
                                                     8
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 9 of 10 PageID #: 1690




  609, 648 (7th Cir. 2012) ("The question is whether counsel's entire performance . . . prejudiced

  [the petitioner]. By analyzing each deficiency in isolation, the [state] appellate court clearly

  misapplied the Strickland prejudice prong."). Here, the Indiana Court of Appeals analyzed each

  allegation of ineffective assistance of counsel on the deficient performance prong and found no

  deficiencies. Thus, there were no errors to compile for a cumulative prejudice analysis. Gilbert is

  not entitled to relief on this ground.

                            IV. CERTIFICATE OF APPEALABILITY

          "A state prisoner whose petition for a writ of habeas corpus is denied by a federal district

  court does not enjoy an absolute right to appeal." Buck v. Davis, 137 S. Ct. 759, 773 (2017).

  Instead, a state prisoner must first obtain a certificate of appealability. See 28 U.S.C. § 2253(c)(1).

  "A certificate of appealability may issue . . . only if the applicant has made a substantial showing

  of the denial of a constitutional right." 28 U.S.C. § 2253(c)(2). In deciding whether a certificate

  of appealability should issue, "the only question is whether the applicant has shown that jurists of

  reason could disagree with the district court's resolution of his constitutional claims or that jurists

  could conclude the issues presented are adequate to deserve encouragement to proceed further."

  Buck, 137 S. Ct. at 773 (citation and quotation marks omitted). Where a petitioner's claim is

  resolved on procedural grounds, a certificate of appealability should issue only if reasonable jurists

  could disagree about the merits of the underlying constitutional claim and about whether the

  procedural ruling was correct. Flores-Ramirez v. Foster, 811 F.3d 861, 865 (7th Cir. 2016) (citing

  Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

          Rule 11(a) of the Rules Governing Section 2254 Proceedings in the United States District

  Courts requires the district court to "issue or deny a certificate of appealability when it enters a

  final order adverse to the applicant." No reasonable jurist could disagree that Gilbert procedurally



                                                    9
Case 1:19-cv-04847-TWP-DLP Document 10 Filed 02/12/21 Page 10 of 10 PageID #: 1691




  defaulted his double jeopardy claim and that the Indiana Court of Appeals reasonably applied

  federal law when deciding his remaining claims. Therefore, a certificate of appealability is denied.

                                         V. CONCLUSION

         Gilbert's Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2254, (Dkt. [2]), is

  DENIED, and a certificate of appealability shall not issue.

         Final Judgment in accordance with this decision shall issue.

         SO ORDERED.

  Date: 2/12/2021



  DISTRIBUTION:

  Daryl Gilbert, #998389
  PENDLETON CORRECTIONAL FACILITY
  Electronic Service Participant – Court Only

  Jesse R. Drum
  INDIANA ATTORNEY GENERAL'S OFFICE
  jesse.drum@atg.in.gov




                                                  10
